EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William J. Knotts, Jr. (Reg. No. 53,145) on 28 January 2021.

The application has been amended as follows: 
IN THE CLAIMS
	In Claim 1, last line, the period has been replaced by a semicolon, a carriage return has been added, and the phrase - - wherein the substrate transport arm is an articulated arm. - - has been added.

	In Claim 3, line 2, the phrase “the substrate transport arm is an articulated arm and” has been deleted.

In Claim 10, last line, the period has been replaced by a semicolon, a carriage return has been added, and the phrase - - wherein the substrate transport arm is an articulated arm. - - has been added.



Reasons for Allowance
Claims 1-33 are allowed.

The following is an examiner’s statement of reasons for allowance:
The independent claim overcomes the prior art since it requires that the (substrate transport) arm is an articulated arm.
The prior art of record does not disclose this combination of limitations. For example, US Patent No. 4,181,465 to Ridderström discloses (substrate transport) arm 12, however, Ridderström does not disclose that the (substrate transport) arm is an articulated arm. (Substrate transport) arm 12 does not have an articulated joint at connection sleeve 56 or at any other location on (substrate transport) arm 12. See the appeal brief filed on 11 January 2021, paragraph bridging pp. 9-10 and page 12, last full paragraph.
Further, US 10,155,309 (FIG. 7) and US 9,076,830 (FIG. 1B) have the end effector/accessory/ workpiece holding station motors in the (substrate transport) arm which renders the end effector/accessory/workpiece holding station motors dependent on the (substrate transport) arm. Lastly, US 2016/0293467 (FIG. 11/paragraph [0077]) does not have the end effector/accessory/workpiece holding station structures on one arm. The end effector/accessory/workpiece holding station structures are on different (substrate transport) arms.
Similarly, other prior references do not disclose all the limitations of the independent claim. Therefore, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803.  The examiner can normally be reached on Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Gerald McClain/Primary Examiner, Art Unit 3652